
	
		I
		112th CONGRESS
		1st Session
		H. R. 1361
		IN THE HOUSE OF REPRESENTATIVES
		
			April 4, 2011
			Mr. Towns (for
			 himself, Mr. Manzullo,
			 Ms. Clarke of New York,
			 Mr. Cleaver,
			 Ms. Jackson Lee of Texas,
			 Mrs. Maloney,
			 Mr. Meeks,
			 Mr. Rangel,
			 Mr. Thompson of Mississippi,
			 Ms. Waters,
			 Ms. Richardson,
			 Mr. Payne,
			 Mr. Grijalva, and
			 Ms. Norton) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure, and in addition to the
			 Committee on Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for restroom gender parity in Federal
		  buildings.
	
	
		1.Short titleThis Act may be cited as the
			 Restroom Gender Parity in Federal
			 Buildings Act.
		2.Requirement to revise
			 Federal Acquisition Regulation
			(a)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Federal Acquisition Regulation shall be revised—
				(1)to direct any
			 Federal procurement executives involved in the acquisition, construction, or
			 major renovation (including contracting for the construction or major
			 renovation) of any facility to increase infrastructure gender parity by—
					(A)constructing
			 buildings in such a way that the number of toilets in women’s restrooms will
			 equal or exceed the number of toilets (including urinals) in men’s restrooms;
			 or
					(B)if such a number
			 is unachievable or not feasible, receive a statement by the Administrator of
			 General Services as to why such a number of toilets is not needed; and
					(2)to direct Federal
			 procurement executives involved in leasing buildings to give preference to the
			 lease of facilities that meet or exceed the female toilet to male toilet
			 (including urinals) ratio of 1 to 1.
				(b)GuidanceNot
			 later than 90 days after the date of promulgation of revised regulations under
			 subsection (a), the Director for Federal Procurement Policy shall issue
			 guidance to all Federal procurement executives providing direction and
			 instructions to renegotiate the design of proposed facilities, renovations for
			 existing facilities, and leased facilities to incorporate improvements that are
			 consistent with this section.
			
